Case 1:09-cv-01302-ENV-RER Document 150 Filed 03/11/19 Page 1 of 3 PageID #: 2399



  Ugochukwu Uzoh (UU-9076)
  Ugo Uzoh, P.C.
  56 Willoughby Street, Third Floor
  Brooklyn, New York 11201
  Telephone: (718) 874-6045
  Facsimile: (718) 576-2685
  Attorney for Plaintiff



  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  ALEXINA SIMON,                           09 CV 1302 (ENV) (RER)
                  Plaintiff,

         -against-

  THE CITY OF NEW YORK, DETECTIVE
  DOUGLAS LEE, SERGEANT EVELYN
  ALLEGRE and ADA FRANCIS
  LONGOBARDI,
                  Defendants.




   PLAINTIFF’S MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFF’S MOTION
                             IN LIMINE




                                           UGO UZOH, P.C.
                                           Ugochukwu Uzoh
                                           Attorney for Plaintiff
                                           56 Willoughby Street, Third Floor
                                           Brooklyn, NY 11201
                                           (718) 874-6045



  Dated: March 11, 2019
Case 1:09-cv-01302-ENV-RER Document 150 Filed 03/11/19 Page 2 of 3 PageID #: 2400



                                PRELIMINARY STATEMENT

         Plaintiff Alexina Simon brings this action against defendants Detective Douglas Lee,

  Sergeant Evelyn Allegre and ADA Francis Longobardi, pursuant to 42 U.S.C. § 1983,

  alleging violations of her federal civil rights. Specifically, plaintiff seeks to hold defendants

  liable for false arrest or imprisonment, stemming from her unlawful detention in August 11,

  2008 and August 12, 2008.

         Plaintiff respectfully submits this motion pursuant to Rules 401, 402, 403, 404, 608,

  and 609 of the Federal Rules of Evidence to preclude defendants from asserting any

  affirmative defenses of qualified immunity and/or the existence of probable cause, and from

  suggesting or introducing any evidence concerning any investigations (including any

  involvement with and/or knowledge of any criminal charges) into to the criminal charges

  levied against Police Officer Shantell McKinnies.

                                           ARGUMENT

         Plaintiff alleges that she was falsely arrested or imprisoned by the defendants,

  because they detained her unlawfully. The only basis defendants had to detain the plaintiff

  was a warrant that, on its face, directed police officers to bring the plaintiff “forthwith” to a

  court at a fixed date and time to determine whether she should be adjudged a material witness

  and held further or released at that time. As the Second Circuit has concluded, the issue in

  this case is not whether or not defendants had probable cause but whether the defendants’

  conduct were unreasonable and “flout[ed] the plain terms” of the warrant. Simon v. City of

  New York, 893 F.3d 83 (2d Cir. 2018). More specifically, as the Second Circuit has

  recognized, “we deal here with a question of warrant execution, [] where it has long been

  settled that the ultimate test is reasonableness.” Id. at 98 (emphasis in original). To the extent
Case 1:09-cv-01302-ENV-RER Document 150 Filed 03/11/19 Page 3 of 3 PageID #: 2401



  defendants’ conduct were unreasonable, they are not entitled to qualified immunity. See

  Simon, 893 F.3d at 100-101.

          Thus, as the issue in this case is whether or not the defendants flouted the plain terms

  of the warrant, the issues of qualified immunity, probable cause, and any criminal charges

  levied against Officer McKinnies have no probative value, yet risk confusion and possible

  prejudice to the plaintiff.

                                         CONCLUSION

          For the foregoing reasons, Plaintiff respectfully requests that the Court grant her

  motion in limine in its entirety, together with such other and further relief as this Court deems

  just and proper.

  Dated: Brooklyn, New York
         March 11, 2019

                                                        Respectfully submitted,



                                                                   /s/Ugochukwu Uzoh
                                                        Ugochukwu Uzoh
                                                        Ugo Uzoh, P.C.
                                                        Attorney for Plaintiff
                                                        56 Willoughby Street, Third Floor
                                                        Brooklyn, NY 11201
                                                        Tel.: (718) 874-6045
                                                        Fax.: (718) 576-2685
                                                        Email: u.ugochukwu@yahoo.com




                                                 2
